OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                        AUSTIN

GER*Lo
     c. MANN
 a-   .eIumAL
                                                            April   13,   1039
Hon.    T.   L;. ?rimble, April 13, 1939, Pege 2



upon the trustees of independ.nt school districts created and organ-
ized for school purposes only, under the general laws of the State.
Section 3 of the kct provides that Kyle independent School District
should assume the payment of outstanding school-house bonds thereto-
fore Issued by the common school district included within the
boundaries of the newly created distrlot. The lest section of this
Act, Section 4, bears more directly upon the instant Inquiry, and we
accordingly quote same In full:

             Y3ec. 4. 'J&acontrol end mane6ement of the 8ohoo$
        of the 8aId 410 IndopondontSahool Dlmtriat 18 hereby -
        ruta   In a bouU of three trustee8 to be eleat& on the
        first-tkturdy la April of eaoh yew, In aacwduwo with .~
        tha law gow#m@    the oleationa of eahool trwteos in ,OQQ-
        man aahool Qietriok; proridul, that this Aat 8hlLnot.
       'Ufeot the tenure of offioe of uqr trueten po1'1mrv$n6u:
        trustem of Oomon Sahool Dl~trlat so. 4, but that .mlkc
        truetee eh0l.l00~ am oahool trMtu of the Kyle Indepalawit.~
       8ohool Dlatrlatg prevIdo& farther, that the sahoel,.~rus~:~'~:
        elootum for April, lQl8, shall be held i@ ~~aor&uiae~~t3i~~~
        the eleatlon order &~en by the ~aoudy #i@e ~O~~~+$w~~Wi@it~~?
                                                             ~'
                                                              .~-,Ji
             ~a\ua   mix   130. 98,   mpt0r   s6   .LaoOi~and,..8pdiriai~Lan*".,~
Callea se*eIion,S6th.&6I8lature, ala*& &otion e of Chapter irs,
spsolal Lana, Rbgular Seaa10n, SSrd bgid.atuM, aa f0ll5u8.~
              wao. E. The eda xyla In6eppsmlant sahoolDi8.trias.
       la hereby vama    tit-h all pOwen,            rurdalltiu,
                                          pritiacytss,
       of a inaapaadant 8ahool al8triat orga&M     unaer..tb
       ~WAUU~   ~WS  0r this state.-
  ..
         hgaii, la l&MS, tho~Logt8lafureof Taxa8 abad&SeaUon     &.
or Chapter 146, Speolal Law8, &gular se88lon, SS* Img%*lattare,
a8 amenaea by the Sdth Imgldature, Regular Sei88ion;~Obaptar SS,
Looal ena Spealal Laws, by wmoting IIowo B1l.l810.LE& Ghaptor SS,
8peoldl l&m, SWh LegIrlature,Meding a8 f01loma:
            T3eotIon Z. The eaia IQ& IndependentSchool Dietrlat
       is hereby rested with all power8 and prlrilegee am3 autiu
       0r en Inuepenaenteohool aistriot, organized under tha
       General Laws of this State, and It Is herein epbcifloally
       pmrided thet the eaia Kyle Inaapenaent SohOol Dletrlat 1s
       exempted from the aupervlsionof the oounty euperintmdexit
       and county eohool boar&and eubjeot only to the 8upervIsIon
       or the state Superintsdksntof Public Inetruotionana the
       State Board of Eduoatlon.as presorfbsa by the Ckmeral
       Laws of this State.*
                                                        ~.-.-.-__-________




HOL. 1'.L-.Trimble, April i3, 1939, Page 3



         It will.be noted that these Acts of the 36th legislature
in 1919, and the 38th Legislature In 1923, mendatcry of the
original Act creating and establishing kyle Independent School
District, enacted by the 33rd Legislature In 1913, left untouched
Section 4, of said Act, veeting the control and managerPentcf
aaid lndepe.ndentSohool District In a board of three trustees.
Said two e&ending statutes did not affect or amend any aecticn cf
the original enactment except section two with which we are not
ocncerhed for purposes of this opinion.
       . '.Butduplte  the rut  that   Saotion 4 or the Aat aruting
utana~a~#hi.tig qiiB'IhaOQMdMt s0hOOi Dl6triOt,        U&d TO8tbIg .tb
            muugesa     thenor   in 4 b0m ~0r three tnm408,       au
oome fomrd uMltsre6 by the                 8tOtuta8 aakmtea to, it
ippe4r8 that 8aia xna0p48a44t  --I.
                               S0h00~    18triot SE now gov4m46    by a
boaM qr 8cwen truataa8, pmmeibly annaorthe geumral 8O.hOo~.~w8~
hada   by the b~lPl&IlV  ~&l1908, sod pOl'tlOUti~ 8aOtiOl.,~@&i
the-or, (mm3 Art. 8998). provm.agf0.r the 010atlon oc8OvuL




ror auah sohool   aiatrif3t.

            The 8 a0141 00t-0r thk 4&lilatuM   whiah onatai+!ud
08tObU8hdd XyPa fndopu@ent SahoolDiatrlst in LQlS .(fIIi'.l46,
SpOOlal IIlw8,g5i-d4gialataH.      hONlmbOv0   Niezmd   to), *~a,~:~
at tha tine    of It8'enaotmOat, a valid aad son8tltutioml$tatutO;
beaauee Artiale 9, Saatloh b, Qonatlt~tlon    0r Twai; prior to lfr,
utdnat    in Eotember,199136, ptoilaadtbat tha'~IsgU&atum hmn
auu;horltyto form uohool ai8tFikt8 e&t&r by @non1 of rpaolti,
      The omaNma& of Arti        9, 8sOtlw b, Cm8ttitutloXiof %208,
be0&      ertaotirs wary     so, 19e9, ana pr07iaiq  that the u&a-
latori Or Taxes OOtia Ol-OOtOlahOOl di8trlOt8 ?W &WOlWl. &W Ow,
would not retrcaotlvely affect ana lnva3.ldStOthe 8pOalal bat of’
191s onatlng the Independent Schc01 DI8trIot under oonalaontlon.
Xh4 effect 0r the Amendment 18 to aaprira the Leglelatm-0 'orfurther
ami future authority to oreate Inbepeudent distriots by 8peoIal.
acte, but beoau8e neither this Amen@ent, nor any Etatuts eBaOted
by the Legielature since, attempted to modfry or a0Otr0y   inaopnd4nt
eohcol districts  previously  created by epeoial sot, the Kyle fnde-
pendeut Sohool District will be governed by the pertinent pr0~18Io~8
of the special sot of Its ornation unle88 this hot IO oontrelled
by the provision8 or Chapter X34, .&era1 hwe, let and &id oalled
muIons,    29th Legislature, the general statute governing Independent
mohoal dIetrIot8, effective long prior to this speoial act.
Hon. ‘i.li..
           Yrimble, April 13, 1939, Page 4


          Upon this point, it is establishad by the authorities
In 'ibexesthat the enactment of a general law by the Legislature
relating to independent school districts did not exhaust the
Le&slature's power (of course , prior to the amendment of 1926
herelnabove referred) to create independentCgchoo1 districts by
special act and regulate their alfairs thereby. Cain v. Lumsden,
204 s. vi. 115, Fraas v. Darrouzett Independent School district,
277 5. i.  751; klth v. korton Independent Sahool District, 85
s. ii. (2) 853.

         The case of Smith v. korton Independant School District,
aupra, might be oalled a "iaot" o~(le,beoaxmt, like the instant
ba80, it tumod upon a 8peolalaot of the kgl8latura oreating an
lnd~~~t.sohool.dl8trlot     and protiding ior a goreiralngbear&,&
t-0. tIWBtOe8. The faOt8 8hOW that 8OVelItrUlBtO~8 UOM 81tit8d
to govern thl8 lndepandont who01 di8trlot vnder Artlola get95
verarrPr.8
         AMOtatOd Cltll Statllte8, t&O 5OMtril 8fatVte &arS&
moh matteg-6,aad the valIdit or 8uoh l& o tlo n 0~~4 1 1io r eo n-
           br the 00urt. It 18 sa8y to draw a parallol betmn
8idOlTltiOll
th8 oa8b Oitad and.the f6Ot 8ltURtla lm&mr OOn8id~~tlOIlhero.
The ootut held that this 8tatut8, wbloh~m~~akt ef.the -qW
8oboO1,-,    and whloh prOvid8d fOr,the ~&S.~otiti
                                                 ot 8hea 88hOO1
dl8triot tlFU8tO68,had no appU0a01on~t.0i r&O01 di8triUt oroated
by 8pdalaOt,    a8 the Legl8lat?m had the rleht t0 llklt the mu-
her of truhess to three.
         h-as the80 welLoon816ere4 authOrltie8,thi o~~lawlon~
18 lM8oapabl6 that &Iotloa 4, Chaptar 145; 5pedlal Ltw6, w
Se981OIL,=l'd ugi8htUl.6, VO8titlgthe oOlltrO%anb nanyglsnt oi
410 IndOpendentSob001 Df8trlot in a board Of thre0 trU8tw8, 18,
at t&i8 niting, of.ooatrolilngoffoot, in aOOOrdaneawith the taxam
of it8 original ~ea6otmoatla lQl5, an4 the Qre8ent oontrol and
aanaga8nt of &$8 Independent5ohaol Dirt&at by a~board of 8e~en
$rtUtOO8 18 aOt Warraded or authorlwd by aUy~8tatUteor 8t&tuto8
whioh our re8oaroh bee difpootorod.
                                       Your8 very truly
                                   ATTOFtBEY'G-OFTEXAS


PMN:N